Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoffman et al (US 2011/0098928 A1).
1)    Hoffman discloses a method for tracking a physical activity of a user in a real world engaging in a virtual world, the method comprises steps of:
-    receiving at least one of a sensor data associated with the user when performing a real-world activity by means of a communication channel, wherein the at least one sensor data is obtained from a sensor component [0055], [0061]-[0069];
-    generating a virtual journey schedule in the virtual world based on the user preference or a system preference, wherein the virtual journey schedule depends on a pace of the user [0196], (Fig. 66); and
-    mapping the real-world activity of the user to the virtual journey by analyzing the at least one sensor data received [0196], (Fig. 66).
2)    Hoffman discloses the method as of claim 1 further includes the step of analyzing the at least one sensor data received to identify an activity, the pace and an activity cycle of the user [0006], [0152], [0171].
3)    Hoffman discloses the method as of claim 1 further includes the step of creating a group of users in a network for the virtual journey schedule, wherein the group of users are selected from a contact list of the user, a set of users in the network for the virtual journey schedule or a combination thereof [0132]-[0134], [0240].
4)    Hoffman discloses the method as of claim 1 further includes the steps of inviting at least one additional user from a set of users in the network for the virtual journey schedule based on the pace of the user or the activity cycle of the user maintained by the user while performing the virtual journey [0132]-[0134], [0240].
5)    Hoffman discloses the method as of claim 1 wherein the virtual journey schedule comprises at least one of a starting location, an ending location, at least one intermediate destination [0196], [0225]-[0226], [0246].
6)    Hoffman discloses the method as of claim 1 further includes the step of virtually meeting at least one additional user from the set of users in the network for the virtual journey schedule, wherein the at least one additional user is proximately located in the virtual world when user and the at least one additional user intersect at a common location or the at least one intermediate destination [0132]-[0134], [0240].
8)    Hoffman discloses the method as of claim 1 further includes the step of creating a theme for a virtual world, wherein the theme includes a plan for performing a virtual journey in the virtual world [0196].
9)    Hoffman discloses the method as of claim 2 further includes the step of adjusting the virtual journey schedule of the user with respect to the activity of the user, the pace of the user and the activity cycle of the user [0196].

10)   Hoffman discloses a system for tracking a physical activity of a user in a real world engaging in a virtual world, wherein the system includes:  at least one sensor configured to track the physical activity of the user when performing a real-world activity; a virtual journey configuring module to generate a virtual journey schedule in the virtual world based on an user preference, a system preference, or combinations thereof, wherein the virtual journey schedule depends on a pace of the user; and a sensor data mapping module configured to analyze a sensor data from the at least one sensor and map the real-world activity of the user to the virtual journey as similarly discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al (US 2011/0098928 A1) as applied above and further in view of Kim et al (US 2016/0193499 A1).
Hoffman discloses the method as of claim 1 but does not expressly disclose including the step of monitoring the at least one sensor data, for a threshold value and to notify the user to alter the real-world activity when the value of the at least one sensor data is equal to or greater than the threshold value. Kim discloses monitoring the at least one sensor data, for a threshold value and to notify the user to alter the real-world activity when the value of the at least one sensor data is equal to or greater than the threshold value [0060]. It would have been obvious to a person of ordinary skilled in the art to modify Hoffman with Kim and would have been motivated to do so to provide information coaching a user to raise or lower a pace.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Seng H Lim/Primary Examiner, Art Unit 3715